Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
    REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1 and 2, drawn to a method of reducing a surfactant comprising fluorine atoms from an aqueous dispersion of polytetrafluoroethylene (PTFE).
II. Claims 3-6, drawn to a method of reducing a surfactant comprising fluorine atoms from PTFE powder.
III. Claims 7-8, drawn to a method of reducing a surfactant comprising fluorine atoms from PTFE encompassing an aqueous dispersion and powder by contacting with a fluorine radical source.
IV. Claims 9-29, drawn to a composition of an aqueous dispersion and powder having reduced surfactant and product thereof with or without a nonionic surfactant.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of purified PTFE, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brothers et al. (US 2016/0122509 A1), Nanba (US 2015/0322237 A1) and Yamanaka et al. (US 2015/0183898 A1). 
Brothers et al. (US 2016/0122509 A1 submitted by applicant) who teach an aqueous dispersion of polytetrafluoroethylene (PTFE) comprising a hydrocarbon surfactant in [0250] and table G.  Brothers et al. teach that the hydrocarbon surfactant without the recited CF2 groups of the formula (1) or (2) in [0066-0076] and table A in which utilization of anionic or nonionic surfactant without the recited CF2 submitted by applicant groups of the formula (1) or (2) is taught.  Thus, the aqueous dispersion of the PTFE or powder thereof would be free of the formula (1) or (2).
Nanba (US 2015/0322237 A1 submitted by applicant) teaches an aqueous dispersion of polytetrafluoroethylene (PTFE) free from compounds of the recited formula (1) or (2) in [0086], [0110] and the PTFE fine powders and molding material thereof in [0124-0130].  Nanba teaches further utilization of a nonionic surfactant (NIOGEN TDS-80, see [0119]) and anionic exchanger in [0149] for example 1 which would remove APFH (i/e., the instant formula (1)) used in [0144] inherently.  
Yamanaka et al. (US 2015/0183898 A1 submitted by applicant) teach an aqueous dispersion of polytetrafluoroethylene (PTFE) obtained by using a surfactant comprising the recited formula (1) or (2) in abstract.  Yamanaka et al. teach purification of the aqueous dispersion of PTFE in order to achieve 1 ppm or less of a fluorine-containing compound in [0120].  Yamanaka et al. teach utilization 5.0 g of ammonium perfluorohexanoate (i.e. the recited formula (1)) and 850 g of TFE (i.e. thus yielding PTFE) in 3.3 L of deionized water. filtering and washing with 1,800 of purified water three times and drying thereof in [0138-0141] for example 1.  Yamanaka et al. further teach utilization of 6.0% by mass of a nonionic surfactant in [0142] for obtaining the aqueous dispersion of PTFE and dried particles thereof in [0142].
The above cited references would be evidence that the instantly recited methods and product/composition are known and thus the above recited groups would lack special technical features.
A telephone call was not made to request an oral election to the above restriction requirement due to complexity of the requirement and in order to give foreign applicants enough time to think over the election.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 22, 2022                                              /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762